Title: Tobias Lear to Oliver Evans, 29 August 1791
From: Lear, Tobias
To: Evans, Oliver

 

Sir,
Philadelphia August 29th 1791

The President has been informed by his manager at Mount Vernon that the work of his mill is in such a stage as not to admit of any delay in erecting your improvements without stopping the whole progress of the work, which at this time would be a serious inconvenience. The mill-wright who has been employed in repairing the President’s mill has been to view your improvements at the Ochoquan mills, and with the insight he has obtained from that view, aided by a plate of the improvements, he has no doubt of his being able to execute the work completely, and he has the character of being an excellent workman—but, as the President is desirous of having it done in the most perfect manner without a hazard of its not answering the purpose fully, he wishes to know if you still hold your determination of going into that part of the Country as you mentioned your intention of doing so, and in case you should, and would go on immediately, he will give directions to the mill wright to wait your arrival before any thing is done to the improvements—But if you do not go immediately the President must give orders for the person now engaged to go on with the work himself, as the season will admit of no delay.
Let me know whether you go to Virginia directly or not—that if you should a letter might be sent to you on Wednesday for mount Vernon. I am Sir, &ca

Tobias Lear

